DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
In regards to the prior art rejections
Applicant's arguments filed 5/13/2022 have been fully considered but they are not persuasive. 
The examiner respectfully disagrees that Coutier does not disclose a technology in which the vehicle door pops out from the vehicle body. See, for example, lines 106-118 of Coutier in which it is taught that spring 14 ejects the striker from the latch. Since the striker is connected to the door, the result of the striker being ejected from the latch via spring force would be the door being at least partially “popped out” from the vehicle body. Further, in order for the striker to be released (and ejected) from the latch, both the door locking and releasing part and the pop-out part must release the catch part via torque. Therefore, it follows that the pop-out part is “configured to apply torque to the catch part so that the door for the vehicle is popped out from the vehicle body.”
In regards to the claim objections
Amendments overcome previous claim objection of claim 1.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 6, 8, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Coutier FR 2919647 A1 (hereinafter Coutier) in view of Takeuchi US 20140175809 A1 (hereinafter Takeuchi). 
In regards to claim 1, Coutier teaches a motor-driven door latch for a vehicle (1) having a vehicle body (See fig 1), the motor-driven door latch comprising: a catch part (see fig 7) which is caught on a striker (8) mounted on the vehicle body to lock a door (2) of the vehicle or is released from the striker so that the door can be opened from the vehicle body (See figs 1-2); a door locking and releasing part (See fig 7) that includes a main motor (30) and is configured to apply torque to the catch part (See fig 7) through the main motor to allow the catch part to be locked to or released from the striker (See fig 7); and a pop-out part (18-25) including an auxiliary motor (23) and configured to apply torque to the catch part so that the door for the vehicle is popped out from the vehicle body (See fig 1 and fig 7, also lines 106 -118); wherein the catch part comprises: a catch (11) having a locking groove (See fig 7) which the striker mounted on the vehicle body is caught in or separated from and also having a catch gear (21) integrally formed at one side of the catch (integrally at least in operation), the catch being installed to be rotatable continuously with the catch gear (in operating, there is no lost motion, so that the catch continuously rotates with the catch gear); and a pawl (15) installed to be rotatable, the pawl configured to be in close contact with the catch to limit the rotation of the catch (see fig 7) or to be separated from the catch to allow the catch to be freely rotatable (See fig 6); wherein the door locking and releasing part comprises: the main motor, the main motor including a first drive gear (31) ; a first driven gear (53) engaged with the first drive gear (Fig 7); a pawl release lever (40) coupled to the pawl (Fig 7) to be rotated continuously with the pawl (Fig 7); and an operating lever (35), which is engaged with the first driven gear (see fig 7) and is configured to receive the torque through the first driven gear to rotate the pawl release lever (see fig 7); wherein the auxiliary motor includes a second drive gear (worm of 23 see fig 3); and HYU-0284USol-YMPage 2 of 9wherein the pop-out part comprises: a second driven gear (24) engaged with the second drive gear (See fig 3); and a third driven gear (25) engaged with the second driven gear and simultaneously engaged with the catch gear of the catch (See fig 3).  
  	However, Coutier does not teach the main motor is able to rotate in a clockwise direction and an anticlockwise direction.
Takeuchi teaches a door locking and releasing part comprises: a main motor (27), which can rotate in a clockwise direction and an anticlockwise directions (para 48), the main motor including a first drive gear (27b); a first driven gear engaged with the first drive gear; a pawl release lever (20c) coupled to the pawl to be rotated continuously with the pawl; and an operating lever (26d), which is engaged with the first driven gear and is configured to receive the torque through the first driven gear to rotate the pawl release lever (See fig 13).
It would have been obvious to one of ordinary skill in the art, before the time of filing of the invention, to have replaced Coutier’s, door locking and release part with Takeuchi’s as doing so would amount to a simple substitution of one known element (Coutier’s door locking and releasing part) for another (Takeuchi’s door locking and releasing part) to obtain predictable results (a mechanism that releases the pawl, see MPEP 2141 B).
In regards to claim 6, Coutier in view of Takeuchi teaches the motor-driven door latch of claim 1, further comprising a door latch controller configured to detect an operation of a handle or a button installed at the door for the vehicle and to apply an operation signal to the main motor (Coutier: lines 185-191).  
In regards to claim 8, Coutier teaches a vehicle (fig 1) comprising: a vehicle body (see fig 1) a vehicle door (2) attached to the vehicle body, a striker (8) mounted to the vehicle body; a catch part (see fig 7) which is caught on the striker to lock the vehicle door or is released from the striker so that the vehicle door can be opened (See figs 1-2); a door locking and releasing part (See fig 7) that includes a main motor (30) and is configured to apply torque to the catch part (See fig 7) through the main motor to allow the catch part to be locked to or released from the striker (See fig 7); and a pop-out part (18-25) including an auxiliary motor (23) and configured to apply torque to the catch part so that the vehicle door is popped out from the vehicle body (See fig 1 and fig 7); wherein the catch part comprises: a catch (11) having a locking groove (See fig 7) which the striker mounted on the vehicle body is caught in or separated from and also having a catch gear (21) integrally formed at one side of the catch (integrally at least in operation), the catch being installed to be rotatable continuously with the catch gear (in operating, there is no lost motion, so that the catch continuously rotates with the catch gear); and a pawl (15) installed to be rotatable, the pawl configured to be in close contact with the catch to limit the rotation of the catch (see fig 7) or to be separated from the catch to allow the catch to be freely rotatable (See fig 6); wherein the door locking and releasing part comprises: the main motor, the main motor including a first drive gear (31) ; a first driven gear (53) engaged with the first drive gear (Fig 7); a pawl release lever (40) coupled to the pawl (Fig 7) to be rotated continuously with the pawl (Fig 7); and an operating lever (35), which is engaged with the first driven gear (see fig 7) and is configured to receive the torque through the first driven gear to rotate the pawl release lever (see fig 7); wherein the auxiliary motor includes a second drive gear (worm of 23 see fig 3); and HYU-0284USol-YMPage 2 of 9wherein the pop-out part comprises: a second driven gear (24) engaged with the second drive gear (See fig 3); and a third driven gear (25) engaged with the second driven gear and simultaneously engaged with the catch gear of the catch (See fig 3).  
  	However, Coutier does not teach the main motor is able to rotate in a clockwise direction and an anticlockwise direction.
Takeuchi teaches a door locking and releasing part comprises: a main motor (27), which can rotate in a clockwise direction and an anticlockwise directions (para 48), the main motor including a first drive gear (27b); a first driven gear engaged with the first drive gear; a pawl release lever (20c) coupled to the pawl to be rotated continuously with the pawl (Fig 13); and an operating lever (26d), which is engaged with the first driven gear and is configured to receive the torque through the first driven gear to rotate the pawl release lever (See fig 13).
It would have been obvious to one of ordinary skill in the art, before the time of filing of the invention, to have replaced Coutier’s, door locking and release part with Takeuchi’s as doing so would amount to a simple substitution of one known element (Coutier’s door locking and releasing part) for another (Takeuchi’s door locking and releasing part) to obtain predictable results (a mechanism that releases the pawl, see MPEP 2141 B).
In regards to claim 13, Coutier in view of Takeuchi teaches the motor-driven door latch of claim 8, further comprising a door latch controller configured to detect an operation of a handle or a button installed at the door for the vehicle and to apply an operation signal to the main motor (Coutier: lines 185-191).
Claim(s) 5, 12, 15, 17-19, 21, and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Coutier in view of Takeuchi as applied to claims 1, 6, 8, and 13 above, and further in view of Roncin et al. EP 0978610 A1 (hereinafter Roncin).
In regards to claim 5, Coutier in view of Takeuchi teaches the motor-driven door latch of claim 1, further comprising: a pressurizing protrusion (Takeuchi 26c) provided at the operating lever, wherein the pressurizing protrusion is configured to press and rotate the pawl release lever (Takeuchi fig 15).  
However, Coutier in view of Takeuchi does not teach two seating protrusions formed at the pawl release lever, wherein the pressurizing protrusion is seated on the seating protrusions and is configured to press and rotate the pawl release lever.
Roncin teaches two seating protrusions (34) formed at the pawl release lever (32), wherein the pressurizing protrusion is seated on the seating protrusions and is configured to press and rotate the pawl release lever (see fig 14).
It would have been obvious to one of ordinary skill in the art, before the time of filing of the invention, to have modified the pawl release lever of Coutier with the two seating protrusions of Roncin in order to increase the reliability of the operating lever pressing the pawl release lever to rotate it.
In regards to claim 12, Coutier in view of Takeuchi teaches the motor-driven door latch of claim 8, further comprising: a pressurizing protrusion (Takeuchi 26c) provided at the operating lever, wherein the pressurizing protrusion is configured to press and rotate the pawl release lever (Takeuchi fig 15).  
However, Coutier in view of Takeuchi does not teach two seating protrusions formed at the pawl release lever, wherein the pressurizing protrusion is seated on the seating protrusions and is configured to press and rotate the pawl release lever.
Roncin teaches two seating protrusions (34) formed at the pawl release lever (32), wherein the pressurizing protrusion is seated on the seating protrusions and is configured to press and rotate the pawl release lever (see fig 14).
It would have been obvious to one of ordinary skill in the art, before the time of filing of the invention, to have modified the pawl release lever of Coutier with the two seating protrusions of Roncin in order to increase the reliability of the operating lever pressing the pawl release lever to rotate it.
In regards to claim 15, Coutier in view of Takeuchi and Roncin vehicle of claim 12, further comprising a door latch controller configured to detect an operation of a handle or a button installed at the door for the vehicle and to apply an operation signal to the main motor (Coutier lines 185-191).  
In regards to claim 17, Coutier teaches a motor-driven door latch for a vehicle (1) having a vehicle body (See fig 1), the motor-driven door latch comprising: a catch part (see fig 7) which is caught on a striker (8) mounted on the vehicle body to lock a door (2) of the vehicle or is released from the striker so that the door can be opened from the vehicle body (See figs 1-2); a door locking and releasing part (See fig 7) that includes a main motor (30) and is configured to apply torque to the catch part (See fig 7) through the main motor to allow the catch part to be locked to or released from the striker (See fig 7); and a pop-out part (18-25) including an auxiliary motor (23) and configured to apply torque to the catch part so that the door for the vehicle is popped out from the vehicle body (See fig 1 and fig 7, also lines 106 -118); wherein the catch part comprises: a catch (11) having a locking groove (See fig 7) which the striker mounted on the vehicle body is caught in or separated from and also having a catch gear (21) integrally formed at one side of the catch (integrally at least in operation), the catch being installed to be rotatable continuously with the catch gear (in operating, there is no lost motion, so that the catch continuously rotates with the catch gear); and a pawl (15) installed to be rotatable, the pawl configured to be in close contact with the catch to limit the rotation of the catch (see fig 7) or to be separated from the catch to allow the catch to be freely rotatable (See fig 6); wherein the door locking and releasing part comprises: the main motor, the main motor including a first drive gear (31) ; a first driven gear (53) engaged with the first drive gear (Fig 7); a pawl release lever (40) coupled to the pawl (Fig 7) to be rotated continuously with the pawl (Fig 7); and an operating lever (35), which is engaged with the first driven gear (see fig 7) and is configured to receive the torque through the first driven gear to rotate the pawl release lever (see fig 7); wherein the auxiliary motor includes a second drive gear (worm of 23 see fig 3); and HYU-0284USol-YMPage 2 of 9wherein the pop-out part comprises: a second driven gear (24) engaged with the second drive gear (See fig 3); and a third driven gear (25) engaged with the second driven gear and simultaneously engaged with the catch gear of the catch (See fig 3).  
  	However, Coutier does not teach the main motor is able to rotate in a clockwise direction and an anticlockwise direction.
Takeuchi teaches a door locking and releasing part comprises: a main motor (27), which can rotate in a clockwise direction and an anticlockwise directions (para 48), the main motor including a first drive gear (27b); a first driven gear engaged with the first drive gear; a pawl release lever (20c) coupled to the pawl to be rotated continuously with the pawl; and an operating lever (26d), which is engaged with the first driven gear and is configured to receive the torque through the first driven gear to rotate the pawl release lever (See fig 13).
It would have been obvious to one of ordinary skill in the art, before the time of filing of the invention, to have replaced Coutier’s, door locking and release part with Takeuchi’s as doing so would amount to a simple substitution of one known element (Coutier’s door locking and releasing part) for another (Takeuchi’s door locking and releasing part) to obtain predictable results (a mechanism that releases the pawl, see MPEP 2141 B).
However Coutier in view of Takeuchi teaches wherein the motor-driven door latch further comprises two seating protrusions formed at the pawl release lever.
Roncin teaches the motor-driven door latch further comprises two seating protrusions (34) formed at the pawl release lever (See fig 14).
It would have been obvious to one of ordinary skill in the art, before the time of filing of the invention, to have modified the pawl release lever of Coutier with the two seating protrusions of Roncin in order to increase the reliability of the operating lever pressing the pawl release lever to rotate it.
In regards to claim 18, Coutier in view of Takeuchi and Roncin teaches the motor-driven door latch of claim 17, wherein the motor- driven door latch further comprises a pressurizing protrusion (Takeuchi: 26d) provided at the operating lever, HYU-0284USol-YMPage 6 of 9wherein the pressurizing protrusion is seated on the seating protrusions and is configured to press and rotate the pawl release lever (See Takeuchi fig 15 and Roncin fig 14).  
In regards to claim 19, Coutier in view of Takeuchi and Roncin teaches the motor-driven door latch of claim 18, further comprising a door latch controller configured to detect an operation of a handle or a button installed at the door for the vehicle and to apply an operation signal to the main motor (Coutier lines 185 – 191).  
In regards to claim 21, Coutier in view of Takeuchi and Roncin teaches the motor-driven door latch of claim 17, further comprising a door latch controller configured to detect an operation of a handle or a button installed at the door for the vehicle and to apply an operation signal to the main motor (Coutier lines 185 – 191).  
In regards to claim 23, Coutier in view of Takeuchi and Roncin teaches the motor-driven door latch of claim 5, further comprising a door latch controller configured to detect an operation of a handle or a button installed at the door for the vehicle and to apply an operation signal to the main motor (Coutier lines 185 – 191).  
Claim(s) 7 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Coutier in view of Takeuchi as applied to claims 1, 6, 8, and 13 above, and further in view of Byun US 20110214460 A1 (hereinafter Byun).
In regards to claim 7, Coutier in view of Takeuchi teaches the motor-driven door latch of claim 6, wherein the door latch controller is configured to apply the operation signal to the auxiliary motor (Coutier lines 218 to 220).
Coutier in view of Takeuchi does not teach wherein the door latch controller is configured to apply the operation signal to the auxiliary motor after the main motor is operated.
Byun teaches the door latch controller (vehicle controller) is configured to apply the operation signal to the auxiliary motor (191) after the main motor (111) is operated (para 95).
It would have been obvious to one of ordinary skill in the art, before the time of filing of the invention, to have modified the door latch controller of Coutier with the vehicle controller of Daeki because the motors operate components which are connected together and therefore operating motor 30 prior to operating motor 23 prevents the possibility of any force acting against the movement motor drives.
In regards to claim 14, Coutier in view of Takeuchi teaches the motor-driven door latch of claim 13, wherein the door latch controller is configured to apply the operation signal to the auxiliary motor (Coutier lines 218 to 220).
Coutier in view of Takeuchi does not teach wherein the door latch controller is configured to apply the operation signal to the auxiliary motor after the main motor is operated.
Byun teaches the door latch controller (vehicle controller) is configured to apply the operation signal to the auxiliary motor (191) after the main motor (111) is operated (para 95).
It would have been obvious to one of ordinary skill in the art, before the time of filing of the invention, to have modified the door latch controller of Coutier with the vehicle controller of Byun because the motors operate components which are connected together and therefore operating motor 30 prior to operating motor 23 prevents the possibility of any force acting against the movement motor drives.
Claim(s) 16, 20, 22, and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Coutier in view of Takeuchi and Roncin applied to claims 5, 12, 15, 17-19, 21, and 23 above, and further in view of Byun.
In regards to claim 16, Coutier in view of Takeuchi and Roncin teaches the motor-driven door latch of claim 15, wherein the door latch controller is configured to apply the operation signal to the auxiliary motor (Coutier lines 218 to 220).
Coutier in view of Takeuchi does not teach wherein the door latch controller is configured to apply the operation signal to the auxiliary motor after the main motor is operated.
Byun teaches the door latch controller (vehicle controller) is configured to apply the operation signal to the auxiliary motor (191) after the main motor (111) is operated (para 95).
It would have been obvious to one of ordinary skill in the art, before the time of filing of the invention, to have modified the door latch controller of Coutier with the vehicle controller of Daeki because the motors operate components which are connected together and therefore operating motor 30 prior to operating motor 23 prevents the possibility of any force acting against the movement motor drives.
In regards to claim 20, Coutier in view of Takeuchi and Roncin teaches the motor-driven door latch of claim 19, wherein the door latch controller is configured to apply the operation signal to the auxiliary motor (Coutier lines 218 to 220).
Coutier in view of Takeuchi does not teach wherein the door latch controller is configured to apply the operation signal to the auxiliary motor after the main motor is operated.
Byun teaches the door latch controller (vehicle controller) is configured to apply the operation signal to the auxiliary motor (191) after the main motor (111) is operated (para 95).
It would have been obvious to one of ordinary skill in the art, before the time of filing of the invention, to have modified the door latch controller of Coutier with the vehicle controller of Daeki because the motors operate components which are connected together and therefore operating motor 30 prior to operating motor 23 prevents the possibility of any force acting against the movement motor drives.
In regards to claim 22, Coutier in view of Takeuchi and Roncin teaches the motor-driven door latch of claim 21, wherein the door latch controller is configured to apply the operation signal to the auxiliary motor (Coutier lines 218 to 220).
Coutier in view of Takeuchi does not teach wherein the door latch controller is configured to apply the operation signal to the auxiliary motor after the main motor is operated.
Byun teaches the door latch controller (vehicle controller) is configured to apply the operation signal to the auxiliary motor (191) after the main motor (111) is operated (para 95).
It would have been obvious to one of ordinary skill in the art, before the time of filing of the invention, to have modified the door latch controller of Coutier with the vehicle controller of Daeki because the motors operate components which are connected together and therefore operating motor 30 prior to operating motor 23 prevents the possibility of any force acting against the movement motor drives.
In regards to claim 24, Coutier in view of Takeuchi and Roncin teaches the motor-driven door latch of claim 23, wherein the door latch controller is configured to apply the operation signal to the auxiliary motor (Coutier lines 218 to 220).
Coutier in view of Takeuchi does not teach wherein the door latch controller is configured to apply the operation signal to the auxiliary motor after the main motor is operated.
Byun teaches the door latch controller (vehicle controller) is configured to apply the operation signal to the auxiliary motor (191) after the main motor (111) is operated (para 95).
It would have been obvious to one of ordinary skill in the art, before the time of filing of the invention, to have modified the door latch controller of Coutier with the vehicle controller of Daeki because the motors operate components which are connected together and therefore operating motor 30 prior to operating motor 23 prevents the possibility of any force acting against the movement motor drives.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hoffman et al. US 4806712 A - teaches a similar catch gear.
Elton et al. US 5918917 A – teaches a similar catch gear.
Lohfeld et al. US 6439623 B1 – teaches a similar catch gear.
Boecker et al. CA 2425857 A1 - teaches a similar catch gear.
Compeau WO 2005026475 A2 – teaches a similar catch gear.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER H WATSON whose telephone number is (571)272-5393. The examiner can normally be reached M-F 8 - 6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on (571) 272-8322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER H WATSON/Examiner, Art Unit 3675                                                                                                                                                                                                        

/CHRISTINE M MILLS/Supervisory Patent Examiner, Art Unit 3675